United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2278
                      ___________________________

                               James E. Thompson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Butte County, SD as respondent superior for Butte County Officials; 5 John Doe
Commissioners; Butte County Sheriff Fred Lamphere; Butte County Deputy Gary
  Bruner; Butte County Deputy Tristan Clements; Butte County Deputy Doug
 Parrow; Butte County State’s Attorney Heather Plunkett; Butte County Ass’t.
                    State’s Attorney Timothy Vanderheide

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Rapid City
                                 ____________

                        Submitted: November 12, 2014
                          Filed: November 17, 2014
                                 [Unpublished]
                                ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.
       James Thompson appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action seeking damages for the removal of his automobiles from land that he leased.
Following careful review of the record, we find that Thompson’s notice of appeal
(NOA) was untimely by one day because he filed it on May 23, thirty-one days after
the district court entered judgment on April 22, 2014, and the thirtieth day did not fall
on a Saturday, Sunday, or legal holiday. See Fed. R. App. P. 4(a)(1) (NOA must be
filed within 30 days after entry of judgment); Fed. R. App. P. 26(a) (computation of
time); Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir. 2006) (timely NOA is
mandatory and jurisdictional; court will raise jurisdictional issues sua sponte).
Accordingly, we dismiss the appeal for lack of jurisdiction.
                         ______________________________




      1
      The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota, adopting the report and recommendations of the
Honorable Veronica L. Duffy, United States Magistrate Judge for the District of
South Dakota.

                                          -2-